Citation Nr: 0630331	
Decision Date: 09/26/06    Archive Date: 10/04/06

DOCKET NO.  00-07 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease (DJD) of the right knee.

2.  Entitlement to service connection for DJD of the left 
knee.

3.  Entitlement to service connection for a right foot 
condition.

4.  Entitlement to service connection for a left foot 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran served on active duty in the military from 
February 1977 to April 1980.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a January 2000 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas, which denied the veteran's claims for 
service connection for bilateral knee and foot conditions, a 
personality disorder and major depression.  

At a June 2002 hearing before a Decision Review Officer (DRO) 
at the RO, the veteran withdrew from appellate consideration 
his claim for service connection for a personality disorder.  
See 38 C.F.R. § 20.204 (2005).  So that issue is no longer 
before the Board.  

In October 2003, the Board remanded the case to the RO for 
additional development and consideration of the evidence.  In 
May 2005, the Appeals Management Center (AMC), which 
developed the case in lieu of the RO, issued a supplemental 
statement of the case (SSOC) continuing the denial of the 
veteran's claims.  



In November 2005, the Board issued a decision denying the 
veteran's claim for service connection for major depression 
and again remanded his remaining claims to the RO - via the 
AMC.  Unfortunately, however, as will be explained below, 
still further development of the evidence is required before 
deciding these remaining claims.  So they again are being 
remanded to the RO via the AMC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The RO has not complied with the Board's November 2005 remand 
directives.  See Stegall v. West, 11 Vet. App. 268 (1998) 
(holding that a remand by the Board confers on the veteran, 
as a matter of law, the right to compliance with 
the remand orders).  

Because of conflicting medical evidence, the Board's November 
2005 remand requested that VA examiners address whether it 
was at least as likely as not the DJD in the veteran's knees 
and his bilateral foot disorders were causally or 
etiologically related to his service in the military.  The 
remand laid out the specific instances of conflicting medical 
evidence to be reviewed and other pertinent considerations to 
be taken into account by the designated VA examiners, 
as repeated here.

The veteran's service medical records (SMRs) indicate that, 
in April 1977, he was treated for chondromalacia of the left 
knee.  In November 1977, he complained of left knee pain 
after playing football.  He had no injuries or complaints of 
pain in his right knee.  With regard to his feet, he was 
treated for plantar warts, blisters, and ingrown toenails on 
his big toes.  His right great toenail was removed in 
February 1980.  (Medical evidence indicates his left great 
toenail has also since been removed).  At his April 1980 
examination prior to separation from service, physical 
evaluation of his lower extremities revealed no 
abnormalities.  On his Report of Medical History, he 
indicated he had no knee problems or foot trouble.  

Since discharge from the military, the veteran has not 
received medical treatment for his knees or feet.  In June 
2002, he testified that although he continued to have 
problems with both his knees and feet, he treated these 
problems with over-the-counter medications because he could 
not afford medical care (pgs. 4-8).

The report of the October 1999 VA examination for the 
veteran's feet revealed some hypertrophic toenails.  X-rays 
were negative.  He was diagnosed with bilateral toenail 
fungal infection as well as neuropathy of lateral plantar 
foot.  The October 1999 VA examination for his knees revealed 
minimal DJD.

The report of the January 2005 VA examination did not note 
any toenail fungal infection, and neurovascularity was 
intact.  X-rays revealed moderate DJD of the knees and feet.  
The doctor opined:

It is as likely as not that the military 
contributed to [the veteran's] "wear and tear" 
arthritis and it is understandable that with the 
natural progression of the disease that this will 
continue to worsen over time.

As the AMC noted in the May 2005 SSOC, the January 2005 
examiner did not indicate the veteran's military service 
caused his current knee and feet disabilities, only that it 
contributed to "wear and tear" arthritis.  But this opinion 
is problematic because it stands to reason that all physical 
activity that affects our joints contributes to "wear and 
tear."  And service connection is granted specifically for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303(a).  

So in remanding this case in November 2005, the Board 
requested further clarification to determine whether service 
connection is warranted.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to obtain 
a medical opinion or an examination of the claimant at VA 
health-care facilities if the evidence of record does not 
contain adequate evidence to decide a claim).

On remand, however, when submitting an addendum statement in 
January 2006 the VA physician (who had conducted the January 
2005 examination) failed to expound on his opinion and merely 
added that "[t]here was no [history] given of specific 
injury or event to [the] bilateral knees."  He neglected to 
address whether the veteran's current bilateral foot 
disorders - also at issue, are causally or etiologically 
related to his military service, as well as neglected to 
explain how, if there was no history of injury or event 
during the veteran's military service, his military service 
could have nonetheless contributed to the DJD in his knees.  
There was no specific indication of claims file review, 
either, as requested.

As a result of the VA examiner's failure to comply with the 
Board's November 2005 remand instructions, the Board has no 
choice but to again remand the veteran's claims for further 
clarification.

If, for whatever reason, it is not possible to have this same 
physician comment further, then the veteran must be 
reexamined to obtain this necessary information.  VA 
adjudicators may consider only independent medical evidence 
to support their findings; they may not rely on their own 
unsubstantiated medical conclusions.  If the medical evidence 
of record is insufficient, VA is always free to supplement 
the record by seeking an advisory opinion, or ordering a 
medical examination to support its ultimate conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  



Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  If possible, have the VA physician 
who examined the veteran in January 2005 
submit another addendum to the report of 
that evaluation indicating whether it is 
at least as likely as not (i.e., 50 
percent probability or greater) the DJD 
in the veteran's knees and the problems 
with his feet began during service or are 
otherwise attributable to his military 
service, including the treatment he 
received during service for left knee 
pain and chondromalacia, as well as for 
plantar warts, blisters, and ingrown 
toenails on his big toes.  

The examiner should discuss the rationale 
of the opinion.  If an opinion cannot be 
provided without resorting to pure 
speculation, please indicate this in 
the report.  

If, for whatever reason, it is not 
possible to have that same VA physician 
comment further, then obtain a medical 
opinion from another doctor equally 
qualified to make this important 
determination.  (Note:  if the latter 
situation arises, this may require having 
the veteran reexamined.)

It is absolutely imperative that the VA 
examiner, whoever designated, has access 
to and reviews the claims folder for the 
veteran's pertinent medical history.  
This includes a complete copy of this 
remand.  The examiner must note in the 
addendum that he or she has reviewed the 
claims file.  

2.  If any development is incomplete, 
including if the examination report does 
not contain sufficient information to 
respond to the question posed, 
take corrective action before 
readjudication.  
38 C.F.R. § 4.2; Stegall v. West, 
11 Vet. App. 268 (1998).

3.  Then readjudicate the veteran's 
claims in light of the additional 
evidence obtained.  If they are not 
granted to his satisfaction, prepare an 
SSOC and send it to him and his 
representative.  Give them time to 
respond before returning the case to the 
Board for further appellate 
consideration.  

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).






_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


